                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA
                                    CHARLESTON DIVISION

 Stanley Simmons,                                ) C/A No. 2:19-cv-425-DCN-BM
                                      Plaintiff, )
                                                 )
                      Versus                     )     DEFENDANT SOUTH CAROLINA
                                                 ) COMMISSION ON INDIGENT DEFENSE
 Dorchester County Detention Center;             ) AND OFFICE OF INDIGENT DEFENSE’S
 Dorchester County Sheriff L.C. Knight in his )        ANSWERS TO LOCAL RULE 26.01
 official capacity; South Carolina Commission )               INTERROGATORIES
 on Indigent Defense and Office of Indigent      )
 Defense; Summerville Police Department;         )
 and John Does 1-10,                             )
                                    Defendants. )

TO:    CHRISTOPHER W. BURROWS, ATTORNEY FOR THE PLAINTIFF:
       Pursuant to Rule 26.01 of the Local Civil Rules for the United States District Court, District

of South Carolina, Defendant, South Carolina Commission on Indigent Defense and Office of

Indigent Defense (hereinafter “this Defendant”), by its undersigned attorneys, makes the following

answers to Court ordered Interrogatories:

       (A)     State the full name, address and telephone number of all persons or legal entities

who may have a subrogation interest in each claim and state the basis and extent of said interest.

       ANSWER:        No potential subrogation claims are known to this Defendant.

       (B)     As to each claim, state whether it should be tried jury or nonjury and why.

       ANSWER:        This Defendant requests a jury trial on all claims.

       (C)     State whether the party submitting these responses is a publicly owned company

and separately identify: (1) each publicly owned company of which it is a parent, subsidiary,

partner, or affiliate; (2) each publicly owned company which owns ten percent or more of the

outstanding shares or other indicia of ownership of the party; and (3) each publicly owned

company in which the party owns ten percent or more of the outstanding shares.
        ANSWER:         Not applicable to this Defendant.

        (D)     State the basis for asserting the claim in the division in which it was filed (or the

basis of any challenge to the appropriateness of the division). See Local Civil Rule 3.01.

        ANSWER:         This Defendant does not challenge the appropriateness of this division.

        (E)     Is this action related in whole or in part to any other matter filed in this District,

whether civil or criminal? If so, provide: (1) a short caption and the full case number of the related

action; (2) an explanation of how the matters are related; and (3) a statement of the status of the

related action. Counsel should disclose any cases which may be related regardless of whether they

are still pending. Whether cases are related such that they should be assigned to a single judge

will be determined by the Clerk of Court based on a determination of whether the cases: arise from

the same or identical transactions, happenings or events; involve the identical parties or property;

or for any other reason would entail substantial duplication of labor if heard by different judges.

        ANSWER:         Upon information and belief, this action is not related to any other

matter filed in this District.

        (F)     [Defendants only.] If the Defendant is improperly identified, give the proper

identification and state whether counsel will accept service of an amended summons and pleading

reflecting the correct identification.

        ANSWER:         Subject to all affirmative defenses raised, and without waiving these

defenses, this Defendant is properly identified.

        (G)     [Defendants only.] If you contend that some other person or legal entity is, in whole

or in part, liable to you or the party asserting a claim against you in this matter, identify such person

or entity and describe the basis of said liability.

        ANSWER:         This Defendant makes no such contention at this time.




                                                      2
       This Defendant specifically reserves the right to supplement and/or change their

Answers to these Interrogatories as discovery progresses in this case.

                                           HOOD LAW FIRM, LLC
                                           172 Meeting Street
                                           Post Office Box 1508
                                           Charleston, SC 29402
                                           Ph: (843) 577-4435 / Fax: (843) 722-1630
                                           E: Info@hoodlaw.com


                                           s/ Elloree A. Ganes
                                           Elloree A. Ganes (9022)
                                           Alyssa L. Agostino (12960)

                                           Attorneys for the Defendant
                                           South Carolina Commission on Indigent Defense
                                           and Office of Indigent Defense
March 19, 2019
Charleston, South Carolina




                                              3
